 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL J. HICKS,                                     Case No. 1:18-cv-01481-AWI-EPG (PC)

12                 Plaintiff,                              ORDER GRANTING MOTION FOR
                                                           COPY OF DOCKET SHEET AND
13                                                         CLERK’S FILE
           v.
14                                                         (ECF No. 13)
     H. ROBLES, et al.
15
                   Defendants.
16
17
18          Michael J. Hicks (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   in this civil rights action pursuant to 42 U.S.C. § 1983. On October 26, 2018, Plaintiff
20   commenced this action by filing a Complaint against H. Robles and John Does 1–3, correctional
21   officers at Kern Valley State Prison, alleging that defendants failed to protect him from physical
22   and sexual assault by other prisoners in violation of the Eighth Amendment. (ECF No. 1).
23          On January 7, 2019, Plaintiff filed a motion for a copy of the court docket sheet and
24   clerk’s file, (ECF No. 13), which is now before the Court. Plaintiff explains that on December
25   24, 2018, he set fire to two shirts outside of his cell door. A correctional officer extinguished the
26   fire with a fire extinguisher. In retaliation for setting the fire, a correctional officer used a fire
27   hose inside of Plaintiff’s cell, causing Plaintiff’s court documents to get wet. Plaintiff’s court
28   documents were destroyed, and were thrown in the trash.



                                                       1
 1           The Court finds good cause to grant Plaintiff’s motion. Accordingly, IT IS HEREBY
 2   ORDERED that the Clerk of Court shall send Plaintiff a copy of the docket sheet as well as a
 3   copy of electronic case file numbers 1, 4, 7, 8, and 10.
 4
     IT IS SO ORDERED.
 5
 6
        Dated:     January 15, 2019                             /s/
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      2
